Case 2:19-cv-14183-MCA-LDW Document 29-1
                                    20-1 Filed 11/12/19
                                               09/03/19 Page 1 of 4 PageID: 207
                                                                            118




                   EXHIBIT A
Case 2:19-cv-14183-MCA-LDW Document 29-1
                                    20-1 Filed 11/12/19
                                               09/03/19 Page 2 of 4 PageID: 208
                                                                            119
Case 2:19-cv-14183-MCA-LDW Document 29-1
                                    20-1 Filed 11/12/19
                                               09/03/19 Page 3 of 4 PageID: 209
                                                                            120
Case 2:19-cv-14183-MCA-LDW Document 29-1
                                    20-1 Filed 11/12/19
                                               09/03/19 Page 4 of 4 PageID: 210
                                                                            121
